Citation Nr: 0804143	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  98-02 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbar spine disability, characterized 
as back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from February 1994 to February 
1996.  He was born in March 1974.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from action taken in January 1997 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ, 
which denied entitlement to service connection for a low back 
disorder.  In a subsequent rating action, service connection 
was granted and a 10 percent rating assigned from the date of 
receipt of the claim, May 15, 1996.  The issue remained on 
appeal as to the rating assigned.

In December 2002, under regulations then in effect, the Board 
denied entitlement to an evaluation in excess of the then 30 
percent assigned for migraine headaches.  In December 2002, 
the Board also undertook to develop the evidence in the issue 
herein considered on its own motion.  In the interim, new 
regulations took effect and the case was remanded by the 
Board in November 2003.

The case was again remanded by the Board in November 2006.

In a rating action by the VARO now with jurisdiction, 
Indianapolis, IN, in August 2007, the 10 percent rating for 
the lumbar spine disability as characterized on the first 
page of the present decision was continued.  

However, separate service connection was also granted for 
radiculopathy of the right lower extremity, associated with 
back strain with degenerative disc disease, rated as 10 
percent disabling; and radiculopathy of the left lower 
extremity, associated with back strain with degenerative disc 
disease, rated as 10 percent disabling, each effective from 
January 22, 2007.  The veteran has not filed an appeal 
therewith as to the ratings assigned or the date from which 
they were assigned, and those issues are not part of the 
current appeal.

Service connection is also in effect for migraine headaches, 
currently evaluated as 50 percent disabling; and fracture, 
right ring finger, rated as noncompensably disabling.  These 
issues are also not part of the current appeal.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than moderate range of motion limitations without 
chronic bowel or bladder impairment; with pain, sometimes 
significant in nature but, for the most part, relatively well 
controlled by medications; flare-ups render him incapacitated 
less than a month each year, and hinder him in some 
employment situations.  

2.  The veteran has separate service connection and 10 
percent ratings each for secondary radiculopathy into his 
lower extremities. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a disability evaluation 20 percent, and no more, 
for chronic low back disability have been met under the old 
and new rating criteria.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Service connection was granted by the VARO in March 2002 for 
back strain, and a 10 percent rating was assigned from the 
date of claim, May 15, 1996.  The RO provided him notice 
including in accordance with the VCAA in March, April, and 
May 2002.  Additional medical evidence was introduced into 
the file, and in July 2002, a SSOC was issued.  Further 
correspondence was issued in November 2002 with regard to his 
appeal.  The Board endeavored to develop the evidence and 
then remanded the case in December 2003.  A VCAA letter was 
sent in March 2004, and a SSOC with the new regulations in 
July 2004.  Additional VCAA letters were sent in June 2005 
and January 2006.  A Dingess letter was sent in March 2006, 
and SSOCs in June and July 2006.  The Board again remanded in 
late 2006.  In all of these communications, the details of 
the claim process were explained.

By way of RO correspondence since he filed the claim, the 
veteran has been notified that VA would obtain pertinent data 
to include VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit more evidence, to include any in his 
possession.  He has been given a notification of the general 
effective date provision for claims, that is, the date of 
receipt of the claim.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He has indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the entire recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that there have been changes in the rating 
criteria which pertain to disorders of the spine.  VA has 
issued revised regulations concerning the sections of the 
Rating Schedule that deal with intervertebral disc syndrome.  
We also note that, for spine disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine. 


Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, 
which provides that a noncompensable rating is warranted 
where a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  

Those new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

As noted above, effective September 26, 2003, the criteria 
for rating diseases and injuries of the spine were again 
amended.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

III.  Factual Background and Analysis

With regard to evidence as to his back problems, earlier in-
service clinical evaluations are in the file for comparative 
purposes.  The veteran attributes his back pain to an injury 
with bruising, experienced when he was riding at the back of 
a large truck; and then another injury two months later.

On VA examination in August 1996, the veteran said that he 
had lower back pain when he sat wrong; there was no pain with 
coughing, sneezing or going up and down stairs.  There were 
no specific low back abnormalities found on examination.  
Diagnosis was strain, lumbosacral spine, with no residual.  
X-rays were taken of the cervical, but not the lumbar spine.

Private treatment records from 1998 refer to moderate central 
disc herniation at 
L-5/S-1.  The veteran had experienced a sudden onset of low 
back pain, and X-rays confirmed a mild amount of narrowing of 
the L-5/S-1 intervertebral disc space and possibly at the L-
4/L-5 level.  Clinical findings in September 1999 showed a 
degenerated L-5/S-1 disc with 5 mm. dorsal central 
protrusion, slightly adhering to the sac.  Clinical records 
refer to his having been in a motor vehicle accident (MVA) in 
November 1999 and the onset of back pain.  Another VA 
reference was made to his having had a MVA in December 2001.  
He had been given pain medications, massage, trigger point 
injections and other therapies and a TENS unit. 

A statement is of record from a private physician, T.F.N., 
M.D., dated in March 2002, relating to his complaints 
including of back pain.  He noted a small central disc at L-
5/S-1 without apparent nerve root compromise.  It was felt 
that an epidural steroid block might give symptomatic relief.

A clinical notation in April 2003 was to the effect that he 
had been in an MVA and had developed right side and rib pain 
after he hit the car door.  In September 2003, he was noted 
to have a history of herniation of the lumbosacral spine and 
worsening of symptoms along with paresthesia in the lower 
extremities. 

VA X-rays of the lumbar spine in November 2003 showed early 
degenerative changes.  He had given a history of worsening 
symptoms along with paresthesia of the lower extremities.  A 
clinical notation in January 2004 was that he had ongoing low 
back pain and pain symptoms were now radiating to both lower 
extremities.

Pursuant to the Board's previous remand, a VA examination was 
undertaken in May 2004.  The veteran's file was reviewed.  On 
examination, he used a cane and walked with a slight antalgic 
gait.  He was able to toe raise and heel raise.  Range of 
lumbar motion was forward flexion to 80 degrees, further 
limited by pain; stiffness at 80 degrees with normal forward 
flexion to 90 degrees without pain.  He had extension to 20 
degrees further limited by pain and stiffness (normal 
extension was to 30 degrees).  Bilateral rotation was to 30 
degrees without pain.  He had some discomfort to palpation 
along the paraspinal musculatures of the lumbar spine and mid 
thoracic spine as well.  In pertinent part, diagnosis was 
mild degenerative disc disease of the lumbar spine at L-5, S-
1, with mild disc herniation and central stenosis.  Other X-
ray findings included a mild compression deformity of the 
left side of L-3.

Magnetic Resonance Imaging (MRI) showed early degenerative 
disc disease throughout the lumbar spine, worse at L-5/S-1.  
There was subligamentous disc herniation a L-5/S-1 with 
moderate degenerative central stenosis.  There were disc 
bulges at L-3/L-4 and L-4/L-5 with subligamentous disc 
protrusion along the left at L-3/L-4.  There was bilateral 
foraminal stenosis with prominence at L-4/L-5 and L-5/S-1, 
worse at L-5/S-1.  Other findings related to the cervical 
spine area, which the examiner felt were unrelated to any in-
service injury.  He opined that the lumbar findings were mild 
and reasonably attributed to service.  It was felt that 
vocational rehabilitation might be beneficial.  The examiner 
felt that there was no limitation due to weakness but that 
during flare-ups, he might have slight decreased range of 
lumbar spine motion.

Clinical notations in June 2004 reflected the presence of 
neurogenic changes suggestive of right chronic L-5/S-1 
radiculopathy.  

In January 2005, he complained of increased worsening of his 
chronic low back pain.  In June 2005, he reported that he 
developed numbness in his extremities.  Physical therapy in 
the past had made the pain worse.  He was taking pain 
medications.

In November 2005, clinical evaluation noted degenerative disc 
disease with bulges throughout the lumbar spine. He had disc 
protrusion at L-5/S-1 with moderate central stenosis at L-
5/S-1; bilateral foraminal stenosis at L-4/L-5 and L-5/S-1, 
worse in the latter area; early end plate compression 
deformity at L-3; and facet joint disease at L-4/L-5 and L-
5/S-1.  He had been provided with a cane and training in the 
use thereof two months before.

Statements have been submitted by the veteran's associates to 
the effect that his health has deteriorated and he is no 
longer able to get around very well.

Private treatment records show that in 2005, he was seen for 
a variety of problems including low back pain.

VA evaluation in December 2005 noted that he had been through 
several medical treatments without success.  It was not felt 
that surgery would probably be helpful for his back.  He was 
also having increased migraine headaches.

In April 2006, the veteran noted his history of back pain 
with symptoms going into his lower extremities.  He said that 
he continued to be unable to work.  Medications were no 
longer working for his back pain.  Sometime soon thereafter, 
he apparently became homeless and his medications were 
stolen.  

The veteran's VA VR&E file is of record. 

In May 2006, his back pain was said to be at a level of 7 out 
of 10.  Other notations indicated that he was having a lot of 
personal problems.  He was seen with complains of a throbbing 
shooting pain all of the time.  Another notation was to the 
effect that his low back pain was exacerbated by movement.

Pursuant to the Board's 2006 remand, the veteran was provided 
a VA orthopedic and neurological evaluation for his low back 
in January 2007; his entire record was reviewed by the 
examiner.  The veteran said he did not use a back brace 
because it did not help him.  He was unable to carry more 
than a small grocery bag, and could not carry his young 
child.  He could walk about 1 block, could not run or do 
activities such as fish, golf or bowl.  He was not now 
driving and was not working.  He had had no recurrent 
episodes requiring hospitalization or visits in the past 
year.

On clinical evaluation, he was able to stand on his toes and 
heels very momentarily, but could not walk on his heels and 
toes.  He could not stand on one foot at a time or squat due 
to backache.  There was no tightness or spasms in the 
lumbosacral muscle area.  Flexion of the lumbosacral spine 
was 0-70 degrees, limited by pain and stiffness at 70 
degrees.  He had extension of 0-20 degrees, limited by pain 
and stiffness at 20 degrees.  Bending and rotation to the 
right and left was 0-20 degrees with pain and stiffness 
limiting at 20 degrees.  There was no additional functional 
impairment due to pain, pain on repeated use, weakness, 
fatigue, lack of endurance or incoordination.

He complained of shooting pain, on and off, into both legs.  
These symptoms with numbness and tingling could last an hour 
or for several hours.  The severity of these symptoms was 
10/10.  He took Gabapentin without much relief.   Limb and 
joint movements were full, but the examiner noted that his 
spinal movements were very much restricted.  There was 
decreased pin prick and light touch sensations.  Strength of 
the lower extremities was 4/5; MRI studies of the lumbosacral 
spine showed degenerative disc disease with bulges throughout 
the lumbar spine.  There was disc protrusion at L-5/S-1 with 
moderate central stenosis at L-5/S-1.  he had bilateral 
foraminal stenosis at L-4/L-5, L-5/S-1, worse at the latter 
area; and early end plate compression deformity at L-1 with 
facet joint disease at L-4/L-5 and 
L-5/S-1.  

In assessing the veteran's lumbar spine disabilities, the 
Board has extensive private and VA evaluations of record, 
including repeated X-ray and MRI studies.  He has ongoing 
degeneration of the entire lumbar region with generally more 
than mild and more nearly approximating a moderately level of 
functional limitations and problems with certain activities 
such as walking or standing for prolonged periods, etc.; but 
without demonstrated increase on repetition or increased 
fatigability, or special problems during flare-ups.  He has 
been a recipient of an ongoing pain relief effort that 
appears to have borne marginal benefits.  His significant but 
somewhat less than moderately severe functional limitations 
have been well demonstrated in the evidence in the file as 
described above.  Should the symptoms increase in the future, 
he is free to provide evidence in that regard for the 
reopening of his claim at that time.

The Board finds that the evidence is in relative equipoise 
with regard to his overall back disability and, resolving 
reasonable doubt in his favor, a 20 percent rating is 
warranted for generally moderate overall lumbosacral 
disability, under both old and new regulations and under all 
pertinent alternative provisions.  He clearly does not 
demonstrate such moderately severe or severe functional 
limitations or ankylosis as to warrant a higher rating under 
any alternative provisions.  

That said, it must be noted that pursuant to the Notes cited 
above with regard to assignment of a separate rating for 
identified, specific neurological impairments, pursuant to a 
recent rating action, a 10 percent rating has already been 
assigned each for service-connected right leg and left leg 
radiation associated with the low back disability, issues 
which are not part of the current appeal and do not otherwise 
directly impact thereon in view of the other evidence of 
record, and particularly given the rating assigned herewith 
regarding his low back disability in the aggregate.  

Finally, in view of the Court's holdings in Fenderson and 
Hart, supra, the Board has considered the extent to which the 
veteran should be assigned a "staged" rating for his back.  
In this case, and while it is recognized that there has been 
some modest variation from time to time in the veteran's 
symptoms, in the aggregate the Board does not find that 
staging is required for any period since the veteran filed 
his original claim for service connection for his back.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
the appropriate VA officials.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The record does not reflect that 
the veteran has been hospitalized for the treatment of his 
back problems, and while his back has played a role in his 
unemployment, as he has indicated, his back disability as 
relates to his ability to work have also been adequately 
addressed in the schedular considerations.  This 
consideration of 38 CF.R. § 3.321 is with regard to his low 
back alone, and does not address any other claim he may wish 
to file with regard to his employability. 


ORDER

Entitlement to an initial rating of 20 percent for low back 
disability is granted, subject to the pertinent regulations 
relating to the payment of monetary benefits.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


